Title: From John Adams to Ebenezer Thayer Jr., 25 April 1774
From: Adams, John
To: Thayer, Col. Ebenezer


     
      Sir
      Boston. April 25. 1774
     
     I have been so much absent upon the Circuits, since the melancholy news of your sons death that I have had no opportunity to take any notice of it till this minute. This must be a most afflicting dispensation to you and to your family. I sincerely condole with you and them under this unhappy loss. Your son was a young gentleman of a most amiable character, wherever he was known. His modesty and ingenuity, his prudence and discretion, his friendly temper and obliging Manners and his industry and careful attention to business, as well as his capacity for it had greatly endeared him to me and had made me conceive hopes of his becoming an eminently worthy and useful man. But alas! he is lost to his family and friends, as well as to his country and the world.
     It is our duty however to acquiesce under every event of this kind, as it is incident to the State in which we are placed and is directed by an invisible and inscrutable order, which we have the utmost reason to believe to be infinitely wise, just and good. This is not only our indispensable duty, but the consideration of it is an inexpressible privilege and consolation. That you and your family may be supported by it, under all your grief and affliction upon this occasion is the real wish and hope of your friend and humble servant
     
      (Signed) John Adams
     
    